Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 6 and 18 have been canceled. Claims 1-5, 7-17, and 19-20 are pending. Claims 1-5, 7-17, and 19-20 have been examined. Claims 1-5, 7-17, and 19-20 have been allowed. 

Allowable Subject Matter
Claims 1-5, 7-17, and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1, 14, and 19, the cited prior arts, Amatrian, Ahmed et al., and Lee et al. either alone or in combination do not teach:
updating, by one or more computer systems, a set of features for the user from the events, the features including counts for the events, the events aggregated by member identification, action, and recommendation identifier;

storing the updated set of features and the generated likelihood features in a feature repository for use by a statistical model in generating a ranking of the next recommendations for the user; and
retraining, by the one or more computer systems, the statistical model using the likelihood features and the updated features prior to using the statistical model to update the next recommendations using the ranking.
in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        

                                                                                                                                                                                                        /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129